El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
El acusado fué declarado culpable por infracción del ar-tículo 263 del Código Penal.
No conforme con la sentencia de la corte inferior, el acusado interpuso este recurso y sostiene en su alegato ha-berse cometido error manifiesto por el juez sentenciador en la apreciación de la prueba.
De la exposición del caso aparece que la única declara-ción que imputa la comisión del delito al acusado es la pres-tada por la denunciante, la que manifestó que el acusado “no le da un centavo a su hija desde hace un año.”
La denuncia fué archivada el 14 de noviembre de 1920, y el juicio de este caso se vió, en apelación ante la Corte de Distrito, Distrito Primero, el 17 de abril de 1923.
De esto se desprende claramente que existe una seria incongruencia entre la denuncia y la prueba, pues si el de-lito fué cometido, tuvo lugar con posterioridad a la fecha de la denuncia.
El error salta a la vista y debe revocarse la sentencia, absolviéndose al acusado.

Revocada la sentencia y absuelto el acusado.

*607Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.